Citation Nr: 0106201	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  98-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbosacral 
strain with neurological manifestations affecting the left 
leg.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy of the hands and feet.

3. Whether new and material evidence has been submitted to 
reopen a claim of service connection for chloracne.

4. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a sinus disorder.

5. Entitlement to a compensable disability evaluation for 
scars of the lumbar area.

6. Entitlement to a compensable disability evaluation for 
scars of the right index and middle fingers.

7. Entitlement to a compensable disability evaluation for 
scars of the right scapula area.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The RO, by a decision entered in April 2000, denied service 
connection for an ear disability, finding that the veteran's 
claim was not well grounded.  With respect to this denial by 
the RO, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the new law eliminated the concept of a well-
grounded claim, redefined VA's obligations with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist a 
claimant in developing a claim that was not well grounded.  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet final as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  The 
veteran is hereby notified that the new law also applies to 
any denial that became final during the period beginning July 
14, 1999, if such denial was issued because the claim was not 
well grounded, and a timely motion for review is made.  Id.  


REMAND

The new law mentioned above contains a number of sections, 
including a section that revises and expands the duty to 
assist previously found in 38 U.S.C.A. § 5107(a) (West 1991) 
and that is to be codified at 38 U.S.C. § 5103A under the 
heading "Duty to assist claimants."  Subsection (f) of new 
§ 5103A provides that "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title [38 U.S.C.A. § 5108]."  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty to assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  On the other hand, the new law 
seems to suggest that some limited duties devolve on VA even 
in the context of an application to reopen, since the 
language of the new § 5103A(f) seems to apply only to the new 
"duty to assist" section itself.  "[W]here Congress 
includes particular language in one section of a statute but 
omits it in another section of the same Act, it is generally 
presumed that Congress acts intentionally and purposely in 
the disparate inclusion or exclusion."  Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552, 556 (1994), quoting Russello v. 
United States, 464 U.S. 16, 23 (1983) (internal quotation 
marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a), quoted above, is problematical but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify him of 
"any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 
320, 322 (1992) (veteran was prevented from presenting new 
and material evidence by VA's failure to assist him in 
developing his "prospective reopened claim" for service-
connected disability).  A statute must be construed, if at 
all possible, to give effect and meaning to all its terms and 
to avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C. § 5100 to seemingly include those 
filing applications to reopen does not change the conclusion 
herein that the duty to assist provisions of new § 5103A do 
not apply to applications to reopen.  If the duty-to-assist 
provisions of new § 5103A were held to apply even to such 
applications, the prohibition set forth in new § 5103A(f) 
would be superfluous.  Since the provision restates existing 
law with respect to applications to reopen, there would be no 
need to include the provision in the new law unless Congress 
intended to apply it to the new § 5103A duty-to-assist 
provisions.  

Given that several of the claims currently before the Board 
are applications to reopen previously denied claims of 
service connection, further adjudicatory action consistent 
with the new provisions of the Veterans Claims Assistance Act 
of 2000 is required.  Specifically, the Board notes that 
service connection for a sinus disability was denied in 
August 1976, a claim to reopen service connection for a 
lumbar spine disorder with neurologic manifestations 
affecting the left leg was denied by the Board in August 
1994, service connection for chloracne was denied in March 
1993, and service connection for peripheral neuropathy was 
denied in May 1995.

With respect to the chloracne and peripheral neuropathy 
claims, the Board notes that the veteran has argued, at least 
in part, that such disabilities are due to exposure to 
herbicides during his tour of duty in the Republic of 
Vietnam.  This is significant because certain evidentiary 
presumptions relative to herbicide exposure have changed 
since the prior final denials in 1993 and 1995.  For example, 
acute and subacute peripheral neuropathy was not listed as a 
disease for which a presumption of in-service incurrence or 
aggravation applied when the veteran's claim was denied in 
1995.  Compare 38 C.F.R. § 3.309(e) (1995) with 38 C.F.R. 
§ 3.309(e) (1997).  Additionally, it does not appear that the 
regulatory presumption relative to chloracne and exposure to 
herbicides was the same when this claim was denied in March 
1993.  Compare 38 C.F.R. § 3.311a (c)(1) (1992) (allowing for 
a nine-month presumptive period) with 38 C.F.R. 
§ 3.307(a)(6)(ii) (1994) (allowing for a one-year presumptive 
period).  

These changes in regulations must now be considered in the 
context of the veteran's current claims.  As noted above, the 
RO has characterized the peripheral neuropathy claim and 
chloracne claim as applications to reopen.  This was because 
of the prior denials in 1993 and 1995.  However, it should be 
pointed out that, where there is an intervening change in the 
law which creates a new basis of entitlement for the 
disability previously considered in a prior final rating 
decision, a de novo review without regard to the prior denial 
is appropriate.  Spencer v. Brown, 4 Vet. App. 283, 289 
(1993).  Consequently, on remand the RO should address the 
question of whether de novo review of these two claims is 
appropriate despite the prior final decisions.  

In addition, the Board notes that there is some confusion 
surrounding the veteran's peripheral neuropathy claim.  As 
suggested above, the record reflects that he has variously 
claimed that the peripheral neuropathy is due to nerve 
compression associated with his in-service wounds, see August 
1999 hearing transcript page 4, and that it is due to 
herbicide exposure, see correspondence received by VA in 
October 1999.  While the theory of entitlement based upon 
herbicide exposure is the subject of a prior final decision, 
it is unclear from the rating actions of record if the theory 
of entitlement based upon a relationship to in-service wounds 
is subject to a prior final decision.  

As for the remaining claims, the Board finds that the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.  It would therefore be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  

In this case, the evidence of record regarding the veteran's 
service-connected disabilities is complicated and somewhat 
conflicting, particularly with regard to the extent of 
disability attributable to the service-connected scars of the 
right scapula and lumbar spine areas.  In July 1990, an 
anesthesiologist indicated that during a procedure to inject 
Depo-Medrol into the left paravertebral muscles, he 
encountered abnormally dense tissue which was thought to 
represent scar formation during the healing of the veteran's 
reported war wound.  It was further noted that it was his 
belief that the veteran's back symptoms were being triggered 
by nerve root compression by scar tissue.

In July 1991, a VA examiner commented that the veteran's back 
symptoms were related to scar tissue formation in the area of 
the muscle in which shrapnel is imbedded.  However, the 
contemporaneous evidence of record reveals no objective 
evidence to confirm the presence of any retained foreign body 
associated with in-service wounds.  In fact, on VA 
examination in June 1976, conducted approximately 5 years 
after service discharge, the wounds to the finger tips, right 
scapula and lumbar spine area were described as superficial 
in nature without involvement of the nerves, muscles, bony 
structure or major vessels.  Significantly, the record 
further reflects that the veteran had done well from service 
discharge until 1982 when he suffered an on-the-job injury of 
his back and right shoulder.  He then sustained a second 
injury in 1983 that resulted in the loss of a kidney.  (The 
records for this hospitalization and the resultant kidney 
surgery have not been associated with the record.)

In August 1991, on VA Fee basis skin examination, the veteran 
was diagnosed with mild acne.  However, in August 1994, on an 
Agent Orange examination, a diagnosis of chloracne was noted.  

In September 1994, the veteran underwent outpatient 
neurological examination and the examiner indicated that the 
results were somewhat confusing but consistent with nerve 
root irritation at the left lumbar levels but without 
muscular atrophy to correlate the weakness.  On examination 
of the right upper extremity it was noted that the veteran's 
history of symptoms was consistent with nerve injury but 
there was no palpable mass at the elbow, no signs of 
impingement and the physical examination was contradictory.

In November 1994, VA examinations were conducted and on 
general medical examination a diagnosis of shrapnel injury of 
the lumbar spine with resultant numbness of both legs was 
noted.  X-ray examination of the lumbar spine revealed the 
presence of what was considered to be a very small shrapnel 
fragment anterior to the sacrum.  Radiological examinations 
conducted both prior and subsequent to this examination do 
not confirm the presence of any retained foreign bodies 
associated with the shell fragment wounds of the right 
scapula and lumbar spine areas.

On VA examination in January 1997, a diagnosis of status post 
shrapnel wound to the lower back with persistent pain and 
extensive scar tissue formation was noted.  X-ray examination 
of the lumbar spine failed to reveal the presence of any 
retained foreign bodies.  On examination of the veteran's 
skin, a diagnosis of common acne was noted.  On neurological 
examination, it was noted that the veteran seemed to have a 
right-sided sensory neuropathy of the ulnar nerve.  There was 
a sensory neuropathy of the anterior femoral cutaneous nerve 
of the thigh on the left side and some evidence for 
polyneuropathy in the absence of ankle jerks and diminished 
primary sensory function in the distal lower extremities.  On 
subsequent electromyography (EMG) study, the right and left 
lower extremities were considered to be normal.  

In March 1998, on VA examination, a magnetic resonance 
imaging (MRI) study was noted to have been completed in 
February 1997, which revealed evidence of significant spinal 
stenosis from the L2-L3 level to L5.  There was evidence of a 
right-sided bulging disc at the S1 level with evidence of 
root compression and as previously noted, foraminal stenosis 
diffusely in the lumbar spine.  These findings were 
considered to be confirmed by plain radiographs.  The 
diagnostic impression was significant spinal stenosis, 
probably unrelated to the shrapnel wound.  Probable cervical 
stenosis was also noted and considered to be most likely 
unrelated to shrapnel injury.  However, the examiner further 
indicated that EMG studies were not reviewed.

On neurological examination, it was noted that the veteran 
had a very small wound about the size of a ballpoint pen 
point in the midline of the lumbosacral spine around L4-L5.  
Although this was described as the shrapnel wound that the 
veteran reported had caused the scar tissue that had 
entrapped all of his nerves in the back, there was no edema, 
no firmness and a normal mass of muscle and soft tissue.  It 
was further noted that the veteran had a partial left femoral 
neuropathy manifested by a decrease in sensation in the 
anterior femoral cutaneous nerve of the thigh and an EMG 
finding of delayed sensory conduction in the sural nerve on 
the left side.

On respiratory examination, the diagnosis on examination was 
no evidence of acute or chronic sinus disease.  However, on 
mini-computerized tomography (CT) scan a small mucous 
retention cyst was noted in the right maxillary sinus and 
there was minimal mucoperiosteal thickening present which was 
characterized as right maxillary sinus disease.  On skin 
examination, the diagnosis was acneiform lesions, reportedly 
secondary to exposure to Agent Orange.

Given the need to address the procedural posture of some of 
the issues which have heretofore been addressed by the RO as 
claims to reopen, and because of the evidence described 
above, and the need to address the Veterans Claims Assistance 
Act of 2000 and its notice and duty-to-assist provisions, 
further action by the RO is required.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should undertake reasonable 
steps to inform the appellant of "any 
information, and any medical or lay 
evidence, not previously provided to [VA] 
that is necessary to substantiate" his 
rating claims and applications to reopen. 

3.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to any 
application to reopen, the RO should 
reopen the claim.  Following any further 
indicated development, the RO should 
adjudicate the claim on a de novo basis 
without regard to the finality of any 
prior determination.  The RO should also 
consider whether the veteran's peripheral 
neuropathy and chloracne claims are ones 
that should be considered on a de novo 
basis.  See Spencer, supra.  In so doing, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

4.  Among the actions taken by the RO, 
examinations should be scheduled to 
evaluate service-connected scars.  The 
examiner should provide a detailed 
account of all manifestations of service-
connected disability.  Comment is 
specifically requested on the 
relationship, if any, between the 
service-connected disabilities and the 
findings of nerve root compression, nerve 
entrapment, peripheral neuropathy, spinal 
stenosis, adhesions, and inflammatory 
tissue as documented on spinal endoscopy 
conducted in June and September 1998.  

5.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The veteran 
need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


